Citation Nr: 0934034	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for papular urticaria 
with lymphohistiocystic symptomatology, secondary to exposure 
to herbicide agents.

3.  Entitlement to an increased initial rating for a skin 
disorder, rated as 50 percent disabling for the period from 
February 15, 2001, to August 29, 2002, and as 60 percent 
disabling since August 30, 2002.

4.  Entitlement to a compensable rating for the scar 
residuals of a shell fragment wound of the left forearm.

5.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for a skin 
disorder.

6.  Whether a December 1970 rating decision that denied 
service connection for a skin disorder should be revised or 
reversed on the basis of clear and unmistakable error (CUE).
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a skin disorder, effective February 
15, 2001, and denied the other benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The record reflects that the Veteran has expressed 
disagreement with the merging of his appeals.  The record 
also reflects that he has requested the opportunity to 
testify before the Board with respect to each of his appeals.

The Veteran was scheduled for a hearing before the Board in 
July 2009.  He was provided with notice of said hearing by 
letter from the RO dated in June 2009.
The Veteran and his spouse appeared for his scheduled hearing 
but withdrew the hearing request because the Veteran and his 
wife were unsure of the issues that were to be discussed at 
that time.  Although the Veteran could have provided 
testimony on all of the issues in appellate status at that 
time, he elected to cancel his hearing.  

In August 2009, the Veteran requested that he be scheduled 
for an additional hearing before the Board.  He explained 
that because he had been unsure of the issues to be discussed 
at the time of the July 2009 hearing, he had been unprepared.  
He requested that an additional hearing be scheduled in order 
to enable him to present prepared testimony.

The Board finds that the Veteran's request to reschedule the 
hearing was timely and made for good cause.  As he has not 
yet been afforded a subsequent opportunity for a hearing 
before the Board, the RO should schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter notifying 
him of each issue currently in 
appellate status, and request that he 
clarify the issues he wishes to pursue 
on appeal and those for which he would 
like to offer testimony before the 
Board.  If in response to this letter 
the Veteran raises additional issues 
not currently in appellate status, 
adjudicate those issues and inform him 
of his right to appeal.

2.  After the Veteran has clarified 
which issues he would like to pursue on 
appeal, schedule the Veteran for a 
Travel Board hearing in connection with 
his appeal to be held at the RO in 
Honolulu, Hawaii.  The letter notifying 
the Veteran of the scheduled hearing 
should include all issues to be 
addressed at the time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




